DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, 16-18, 20 are objected to because of the following informalities:  
 Claims 1, 13, 16-18, 20 have periods in the list. 
 MPEP 608.01m states ““Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75”
Claims 17, 18, and 20 are further objected for repeating labels “a, b, c”, etc.  in each claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10, 16, and 19 are rejected under 35 U.S.C. 102 (a) (1) and (a)(2) as being anticipated by Prettyjohns (US 5818571 A). 


Regarding claim 1, Prettyjohns teaches an apparatus for measuring far-field luminous intensity and color characteristics of a light source, comprising: a. a lamp test location (pupil) for receiving a lamp for testing; b. a mirror (spherical primary mirror 112) positioned in a fixed light receiving position relative to the lamp test location and positioned in a fixed light transmitting position for reflecting a light beam from the lamp at a predetermined angle relative to the light receiving position; c. a measurement screen (screen 114) positioned in a location relative to the mirror to receive the parabolically-condensed light image reflected from the mirror at the predetermined angle; d. a camera positioned to capture a light image reflected from the measurement screen, the camera (CCD 116) configured to convert the reflected light image on the measurement screen to a digital signal and output the digital signal; and e. a light detector (CCD 116 as the light detector is part of the camera) configured for receiving and processing the digital signal corresponding to the reflected light image and calibrated for measuring luminous intensity according to an algorithm programmed in the computer (Col. 3, line 31-39)(Col. 5, line 15-18;  Fig, 6 and annotated fig. 7)(Col. 4, line 6-9). ([10]( the controller activates camera 15 to capture the pattern at that angular setting as indicated by block 52. The image data is calculated as indicated by block 53). [8] That is to say, controller 41 is operative to set a test head light to a first angle, turn the head light on, and operate the camera to acquire the pattern focused on screen 13 by mirror 12 for processing. It is assumed that controller 41 may comprise any standard computer such as a personal computer (PC).


    PNG
    media_image1.png
    408
    780
    media_image1.png
    Greyscale

 

	Regarding claim 2, Prettyjohns teaches an apparatus according to claim 1, and including a goniometer for receiving the digital signal output from the light detector (Col. 1, line 26-36) (Col. 6, line 30-31).

	Regarding claim 4, Prettyjohns teaches an apparatus according to claim 1, wherein the lamp test location comprises a location physically separate from the mirror and measurement screen (Fig. 6 and Fig.7).

Regarding claim 5, Prettyjohns teaches an apparatus according to claim 1, wherein the mirror comprises a mirror having a parabolic reflective surface positioned in a fixed light transmitting position for reflecting a parabolically-condensed light beam from the lamp to the measurement screen at a predetermined angle relative to the light receiving position (Col. 1, line 63-65, fig. 7).

Regarding claim 6, Prettyjohns teaches an apparatus according to claim 5, wherein the lamp test location comprises a vehicle positioned in a location proximate the mirror for projecting light onto the mirror (col. 5, line 40-42, fig. 6).

Regarding claim 7, Prettyjohns teaches an apparatus according to claim 5, wherein the mirror is positioned at an oblique angle relative to the measurement screen (Col. 6, line 9-13, fig. 10).

Regarding claim 9, Prettyjohns teaches an apparatus according to claim 7, wherein the measurement screen is positioned in a vertical orientation relative to the mirror (Col. 5, line 30-40) (Col. 6, line 9-13, fig. 10).

Regarding claim 10, Prettyjohns teaches an apparatus according to claim 7, wherein the measurement screen is positioned in an oblique angle relative to the mirror (Col. 6, line 9-13, fig. 10). 

Regarding claim 16, Prettyjohns teaches a method of measuring far-field luminous intensity and color characteristics of a light source, comprising the steps of. a. positioning a lamp to be tested at a test location (fig. 7); b. projecting a condensed light beam from the lamp onto a mirror positioned in a fixed light receiving position relative to the lamp test location and positioned in a fixed light reflecting position (Col. 3, line 31, fig. 7); c. reflecting the condensed light beam from the mirror onto a measurement screen (Col. 3, line 31-33, fig. 7); d. detecting the light image reflected from the measurement screen (Col. 3, line 41-43, fig. 7); e. converting the light image on the measurement screen to a digital signal (Col. 3, line 41-48); Page 27 of 30 5422/1USUTILITY APPLICATION f. outputting the digital signal to a computer (Col. 3, line 41-48)Page 27 of 305422/1USUTILITY APPLICATION; and g. processing the digital signal corresponding to the reflected light image and calibrated for measuring luminous intensity according to an algorithm programmed in the computer (Col. 4, line 6-9, fig. 5).

Regarding claim 19, Prettyjohns teaches a method according to claim 16, and including the steps of mapping a lamp for luminous intensity at a plurality of angular directions (Col. 2, line 57-59) (Col. 3, line 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns ((US 5818571 A), in view of Hopkins (5373357 A).
Regarding claim 3, Prettyjohns teaches an apparatus according to claim1, but fails to teach wherein the lamp test location comprises a lamp support positioned on a frame proximate the mirror. 
However, Hopkins (US 5373357 A) teaches an apparatus, wherein the lamp test location comprises a lamp (headlight 15) (col. 7, line 19-20) support positioned on a frame proximate the mirror (figs. 2 and 4).
	Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Hopkins to have the lamp test location comprising a lamp support positioned on a frame proximate the mirror. Doing so would provide independent adjustment of the vertical and horizontal orientation of headlight (Col. 7, line 19-28).

Regarding claim 18, Prettyjohns teach the method according to claim 16, except the steps of: a. determining a light transmission value from the mirror, a diffuse reflection light value from the measurement screen and a linearity value of light image detection from the measurement screen; and b. processing the light transmission value from the mirror, the diffuse reflection light value from the measurement screen and the linearity value of light image detection from the measurement screen to determine a luminance value in a single direction of the lamp.
However, Hopkins teaches a number of discrete light intensity sensors are disposed within the optical system for sensing the intensity of light at a relatively small number of positions in the light beam (Col. 1, line 44-47), image sensor includes a relatively large number of charged cells arranged in a matrix. The matrix of cells permits the intensity of the light beam to be measured across the width of the beam (Col. 6, line 14-18). It would be obvious to someone of ordinary skill in the art to use the light intensity value to determine the light transmission value, the diffuse reflection light value and the linearity value of light. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Hopkins to determinine a light transmission value from the mirror, a diffuse reflection light value from the measurement screen and a linearity value of light image detection from the measurement screen; and b. processing the light transmission value from the mirror, the diffuse reflection light value from the measurement screen and the linearity value of light image detection from the measurement screen to determine a luminance value in a single direction of the lamp. Doing so would determine whether established aiming criteria are satisfied within a prescribed degree of accuracy (Col. 1, line 51-53).
As to claim 20, Prettyjohns teaches a method according to claim 18, and including the step of. a. providing a digital camera having a detector defined by an array of pixels to detect the light image reflected from the measurement screen wherein each pixel of the camera has a bit value that corresponds to the intensity of the light striking each pixel in the array of pixels (Col. 3, line 35-47); b. relating each pixel of the pixel array to an angular position in space (Col. 3, line 35-47, line 60-63); c. mapping the lamp's intensity at each angular position to calibrate each pixel to define for each pixel an intensity per pixel bit value (Col. 3, line 35-47, line 60-63) (Col. 2, line 57-59).
Claim 8, 11, 13, 14 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns (US 5818571 A).
 Prettyjohns teaches an apparatus according to claim 7, and further teaches the mirror is operative to focus all light from a test lamp, which emanates at a given angle, on a single spot on the screen (13). A head light, in order to meet U.S. government standards, is tested at twenty-six different angles (Col. 3, line 30-34, fig.7). However, Pretyyjohns does not explicitly teach that the mirror is positioned at an angle of 66 degrees. 
However,  it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prettyjohns by having the mirror positioned at an angle of 66 degrees in relation to a horizontal plane defined by the angle at which the light beam is transmitted to the mirror. Doing so would allow to study the distribution of light (Col. 3, line 35-38) and thus provide optimum result. 
As to claim 11, Prettyjohns teaches an apparatus according to claim 8 wherein the mirror and the measurement screen are each positioned at an oblique angle with reference to the horizontal plane defined by the angle at which the light beam is transmitted to the mirror (Col. 6 line 9-20, Fig. 10).
As to claim 13, Prettyjohns teaches all the elements as stated in claim 1,  except a second measurement screen positioned in a location to receive the light image received by the first measurement screen;  a camera positioned to capture a light image reflected from the second measurement screen, the camera configured to convert the reflected light image on the second measurement screen to a digital signal and output the digital signal (Col. 3, line 31-39)(Col. 5, line 15-18;  Fig, 6 and annotated fig. 7)(Col. 4, line 6-9).
	However, duplication of parts (a second measurement screen) has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Prettyjohns by incorporating a second measurement screen as to yield the predictable result of further reducing the size of the dark room required and speeding up the time for characterizing a lamp (Col. 2, line 5-8).
As to claim 14, Prettyjohns teaches an apparatus according to claim 13, wherein the first measurement screen is positioned at an oblique angle relative to the horizontal plane defined by the angle at which the light beam is transmitted to the mirror (Col. 6 line 9-20, Fig. 10).
As to claim 15, Prettyjohns teaches all the elements of claim 13 and wherein the first measurement screen is positioned at an oblique angle relative to the horizontal plane defined by the angle at which the light beam is transmitted to the mirror (Col. 6 line 9-20, Fig. 10) but failed to teach  the second measurement screen is positioned in a vertical orientation relative to the horizontal plane defined by the angle at which the light beam is transmitted to the mirror and parallel to the orientation of the first measurement screen.
	However, duplication of parts (a second measurement screen is positioned in a vertical orientation) has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prettyjohns by incorporating a second measurement screen and is positioning it in a vertical orientation to yield the predictable result of further reducing the size of the dark room required and speeding up the time for characterizing a lamp (Col. 2, line 5-8).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns ((US 5818571 A), as applied to claim 1 above, in view of Yotz (US 8605269 B2).
 Prettyjohns teaches an apparatus according to claim 1, but fails to teach wherein the apparatus is mounted for movement relative to the lamp.
However, Yotz teaches an apparatus wherein the apparatus is mounted for movement relative to the lamp (Col. 2, line 26-36, fig. 7).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Yotz to have the apparatus mounted for movement relative to the lamp. Doing so would provide a headlight aimer apparatus and method that is easy to use (Col. 2, line 23-24).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns ((US 5818571 A), as applied to claim 15 above in view of HU (US 5055746 A)
 Prettyjohns teach all of the elements of the current invention as stated above, except stabilizing the light output of the lamp (Col.3, line 31-67, fig. 7). 
However, Hu teaches a method for stabilizing the light output of the lamp [18].
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Hu to stabilize the light output of the lamp. Doing so would prolong the lamp life (Col. 8, line 55-59).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns ((US 5818571 A), as applied to claim  19 above, in view of Kubota (US 20020008868 A1).
 Prettyjohns teaches a method according to claim 19, except the step averaging the intensity per pixel bit value to correspond to a predetermined angular lamp position.
However, Kubota teaches the measurement of a characteristic angular distribution of a pixel ([0007]) and the average intensity of light per one pixel ([0008]), it would be obvious to someone of ordinary skill in the art to determine intensity per pixel bit.  
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Kubota to average the intensity per pixel bit value. Doing so would measure angular distribution of luminance ([005]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pretyyjohns (US 5818571 A), as applied to claim 16 above, in view of Enami (US 20140055779).
Prettyjohns teaches a method according to claim 16, except the step of mounting the mirror for movement relative to the lamp.
However, Enami teaches the step of mounting the mirror for movement relative to the lamp ([0011], line 3).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Prettyjohns by incorporating the teaching of Enami to mount the mirror for movement relative to the lamp. Doing so would allow optimal calculation of the light distribution characteristic of the light source [0011] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED DOUMBIA whose telephone number is (571)272-8266. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED DOUMBIA/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877